Dismiss and Opinion Filed April 3, 2014




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01239-CV

                       GENET ABEBE TASSEW, Appellant
                                   V.
             STATE FARM MUTUAL AUTOMOBILE INSURANCE, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06683-B

                               MEMORANDUM OPINION
                 Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        Appellant’s brief in this case is overdue. By postcard dated February 4, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of his brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




131239F.P05
                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  JUDGMENT

GENET ABEBE TASSEW, Appellant                  On Appeal from the County Court at Law
                                               No. 2, Dallas County, Texas
No. 05-13-01239-CV        V.                   Trial Court Cause No. CC-12-06683-B.
                                               Opinion delivered by Chief Justice Wright.
STATE FARM MUTUAL AUTOMOBILE                   Justices Lang-Miers and Brown
INSURANCE, Appellee                            participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee STATE FARM MUTUAL AUTOMOBILE INSURANCE
recover its costs of this appeal from appellant GENET ABEBE TASSEW.


Judgment entered April 3, 2014




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –2–